Determination of the Appellate Term and judgment of the Municipal Court reversed, with costs to the appellants in this court and $25 costs in the Appellate Term, and judgment granted in the following amounts: Bush Barnum and John Martin — $137 plus attorney’s fee of $50; Barbara C. Jack, Carolinda W. Fischer and Lee J. Fischer, Jr.,— $255 plus attorney’s fee of $50; Frank Rennie — $270 plus attorney’s fee of $50. No opinion. Present — Peek, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ.; Shientag, J., dissents on the ground that the award of counsel fees in connection with the litigation of the three cases involved, in the Municipal Court, in the Appellate Term and in this court is totally inadequate. Settle order on notice.